 



EXHIBIT 10.1

EXECUTION VERSION

PURCHASE AGREEMENT
(TyC)

      This Purchase Agreement (the “Agreement”) is made this 28th day of April,
2005, by and between Liberty Programming Argentina, LLC, a Delaware limited
liability company (“LPA”), and FTR Investments Corp., a British Virgin Islands
corporation (“FTR”).

RECITALS

      A. LPA is the holder of (i) 20,064,000 shares (the “TyC Shares”) of the
capital of Torneos y Competencias, S.A., a sociedad anónima organized under the
laws of Argentina (“TyC”), representing a 40% equity interest in TyC, and an
option to purchase 2,558,160 shares of AyN Argentina Holdings, LLC and 4,464,240
shares of AyN on the terms and subject to the conditions set forth in Sections
4.2 and 4.3 of AyN Purchase Agreement (the “AyN Call Right”).

      B. FTR desires to purchase the TyC Shares and the AyN Call Right from LPA,
and LPA desires to sell the TyC Shares and the AyN Call Right to FTR, for a
total purchase price of US $20,939,594 (the “Purchase Price”) upon the terms and
subject to the conditions set forth herein.

AGREEMENT

      NOW, THEREFORE, in consideration of the foregoing and of the mutual
promises and covenants herein contained, and intending to be legally bound, LPA
and FTR hereby agree as follows:

ARTICLE 1
DEFINITIONS

      1.1. Defined Terms. Capitalized terms used in this Agreement shall have
the following meanings:

      (a) “ACH” shall mean ACH Acquisition Co. Ltd, a limited company formed
under the laws of the Cayman Islands.

      (b) “Affiliate” shall mean, with respect to any Person, any Person that
directly or indirectly Controls, is Controlled by, or is under common Control
with such Person.

      (c) “Agreement” shall have the meaning specified in the preamble.

      (d) “Assignment and Acceptance” shall mean the assignment and acceptance
in the form attached as Exhibit A to this Agreement.

      (e) “AyN” shall mean AyN Argentina, LLC, a Delaware limited liability
company.

 



--------------------------------------------------------------------------------



 



      (f) “AyN Call Right” shall have the meaning specified in the recitals.

      (g) “AyN Purchase Agreement” shall mean the Ownership Interest Purchase
Agreement dated April 25, 2003 between LPA and Laisus Corporation, S.A., as
amended by the Amendment to Ownership Interest Purchase Agreement dated as of
the date hereof.

      (h) “Business Day” shall mean any day other than Saturday, Sunday or a day
on which banking institutions in Denver, Colorado or Buenos Aires, Argentina are
required or authorized to be closed.

      (i) “Cash Consideration” shall have the meaning specified in Section 2.2.

      (j) “Control” shall mean the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

      (k) “FPAS” shall mean Fox Pan American Sports LLC, a Delaware limited
liability company.

      (l) “FPAS Note” shall mean that certain promissory note dated as of the
date hereof in the original principal amount of US $7,939,594 originally issued
by FPAS to TyC and subsequently assigned by TyC to FTR.

      (m) “FPAS Security Agreements” shall mean the pledge and security
agreements listed on Schedule 1.1(n) to this Agreement pursuant to which FPAS
granted to TyC security interests in certain assets to secure performance of
FPAS’ obligations under the FPAS Note, the benefits of which TyC has assigned to
FTR.

      (n) “FPAS Transfer Restriction Agreement” shall mean the transfer
restriction agreement dated as of the date hereof among FPAS, Hicks Muse Tate &
Furst Incorporated, Pan American Sports Enterprises Company, International
Sports Programming, LLC, FSI SPV, Inc. and TyC, the rights under which TyC has
assigned to FTR.

      (o) “FTR” shall have the meaning specified in the preamble.

      (p) “FTR Assumed Obligations” shall have the meaning specified in
Section 2.1.

      (q) “Instrumento de Adhesión” shall mean the agreement to be bound by the
TyC Shareholders’ Agreement to be executed by FTR in the form of Exhibit B to
this Agreement.

      (r) “Interest” shall mean each of the TyC Shares and the AyN Call Right.

      (s) “Laisus Notice Letter” shall mean the notice, in the form of Exhibit C
to this Agreement, notifying Laisus Corporation, S.A. of the transfer of the AyN
Call Right to FTR pursuant to the provisions of this Agreement.

-2-



--------------------------------------------------------------------------------



 



      (t) “Lien” shall mean any lien, pledge, encumbrance, security interest,
mortgage, charge, agreement or claim of any kind whatsoever.

      (u) “LPA” shall have the meaning specified in the preamble.

      (v) “LMINT” shall mean Liberty Media International Holdings, LLC, a
Delaware limited liability (formerly known as TeleCommunications International,
Inc.).

      (w) “Non-Cash Consideration” shall have the meaning specified in
Section 2.2.

      (x) “Party” shall mean each of the parties to this Agreement.

      (y) “Person” shall mean a human being or a corporation, partnership,
limited liability company, limited liability partnership, trust, unincorporated
organization, association or other entity.

      (z) “Security Interest Consent Agreement” shall mean the security interest
consent agreement dated as of the date hereof between T&T Sports Marketing Ltd.
and TyC.

      (aa) “Sitkin” shall mean Sitkin Corporation S.A., a sociedad anónima
organized under the laws of Uruguay.

      (bb) “TyC” shall have the meaning specified in the recitals.

      (cc) “TyC Shareholders’ Agreement” shall mean the shareholders agreement
executed and entered into on September 30, 1997 by and among Carlos Vicente
Ávila, Juan Cruz Ávila, Diego Gabriel Ávila, Luis Benjamín Nofal, Sunflower
Continental Corp., TeleCommunications International, Inc. (now known as Liberty
Media International Holdings, LLC.), Liberty/TINTA LLC, CEI Citicorp Holdings,
S.A., T.I. Telefónica Internacional de España S.A. (now known as Telefónica
Internacional, S.A.) and Southtel Equity Corporation, as amended by the first
addendum thereto dated December 28, 1998 and by a second addendum thereto dated
July 10, 2000.

      (dd) “TyC Shares” shall have the meaning specified in the recitals.

      (ee) “Waiver and Release” shall mean the waiver by the shareholders of TyC
other than LPA of their rights under the TyC Shareholders’ Agreement with
respect to the transactions contemplated in this Agreement and the release of
LPA and LMINT from the TyC Shareholders’ Agreement, all in the form attached as
Exhibit D to this Agreement.

ARTICLE 2
PURCHASE AND SALE OF THE INTERESTS

      2.1. Transfer of LPA’s Interests. LPA hereby transfers and conveys to FTR
the TyC Shares and the AyN Call Right, free and clear of all Liens (other than
Liens arising under the TyC Shareholders Agreement or the AyN Purchase
Agreement), and FTR hereby assumes and agrees to perform and discharge when due
all obligations of LPA or LMINT under the TyC Shareholders’ Agreement other than
any obligation arising out of a breach by LPA or

-3-



--------------------------------------------------------------------------------



 



LMINT of the terms of the TyC Shareholders’ Agreement applicable to such entity
prior to the date of this Agreement (the “FTR Assumed Obligations”).

      2.2. Purchase Price. As consideration for the TyC Shares and the AyN Call
Right, simultaneously with the execution of this Agreement, FTR is paying to LPA
US $13,000,000 in cash (the “Cash Consideration”) and hereby assigns to LPA all
of FTR’s right, title and interest in and to, and all of FTR’s benefits under,
each of the FPAS Note, the FPAS Security Agreements, the FPAS Transfer
Restriction Agreement and the Security Interest Consent Agreement (the “Non-Cash
Consideration”).

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF LPA

      LPA represents and warrants to FTR as follows:

      3.1. Organization and Authority. LPA is a limited liability company duly
organized, validly existing and in good standing under the laws of the state of
Delaware. LPA has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement.

      3.2. Actions and Enforceability. All actions on the part of LPA necessary
under its organizational documents for the authorization of this Agreement and
for the performance of all obligations of LPA hereunder have been taken. This
Agreement has been duly executed and delivered by LPA and constitutes a legal,
valid and binding obligation of LPA enforceable against LPA in accordance with
its terms, except as limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights and (ii) general principles of equity that
restrict the availability of equitable remedies.

      3.3. Ownership. LPA is the legal, record and beneficial owner of the TyC
Shares and the AyN Call Right. Upon payment of the Cash Consideration and
delivery of the Non-Cash Consideration, FTR shall acquire lawful and valid title
to the TyC Shares and the AyN Call Right, free and clear of any and all Liens
other than Liens arising under the TyC Shareholders’ Agreement the AyN Purchase
Agreement. Other than the TyC Shares and the AyN Call Right, LPA is not,
directly or indirectly, the legal, record or beneficial owner of any securities
or other ownership interests in TyC or AyN and has no rights to acquire any
securities or other ownership interests in TyC or AyN.

      3.4. Actions. There is no action, suit, investigation or proceeding,
governmental or otherwise, pending, or to the knowledge of LPA threatened,
against LPA specifically relating to the transactions under this Agreement, nor,
to the knowledge of LPA, is there any basis for such actions, suits
investigations or proceedings.

      3.5. No Other Representations or Warranties. EXCEPT AS SET FORTH IN THE
PRECEDING PROVISIONS OF THIS ARTICLE 3, LPA IS NOT MAKING ANY OTHER
REPRESENTATIONS OR WARRANTIES REGARDING THE TyC SHARES, TyC, THE AyN CALL RIGHT
OR AyN, AND THE TyC SHARES AND THE AyN CALL RIGHT ARE BEING ACQUIRED BY FTR “AS
IS,” “WHERE IS,” WITH AND SUBJECT TO ALL

-4-



--------------------------------------------------------------------------------



 



FAULTS AND DEFECTS THEREIN AND WITHOUT ANY REPRESENTATION, WARRANTY OR GUARANTEE
OF ANY KIND, EITHER EXPRESS OR IMPLIED, ARISING OUT OF LAW OR OTHERWISE,
INCLUDING ANY EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR A
PARTICULAR PURPOSE.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF FTR

      FTR represents and warrants to LPA as follows:

      4.1. Organization and Authority. FTR is a corporation duly organized,
validly existing and in good standing under the laws of the British Virgin
Islands. FTR has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement.

      4.2. Actions and Enforceability. All actions on the part of FTR necessary
under its organizational documents for the authorization of this Agreement and
for the performance of all obligations of FTR hereunder have been taken. This
Agreement has been duly executed and delivered by FTR and constitutes a legal,
valid and binding obligation of FTR enforceable against FTR in accordance with
its terms, except as limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights and (ii) general principles of equity that
restrict the availability of equitable remedies.

      4.3. Ownership. FTR is the legal, record and beneficial holder of the FPAS
Note. Each of the FPAS Note, the FPAS Security Agreements, the FPAS Transfer
Restriction Agreement and the Security Interest Consent Agreement constitutes a
legal, valid and binding obligation of each party thereto enforceable against
each such party in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and general principles of
equity that restrict the availability of equitable remedies. As of the date of
this Agreement, (i) no payments have been made under the FPAS Note, (ii) no
party is in default under any of the FPAS Note, the FPAS Security Agreements,
the FPAS Transfer Restriction Agreement or the Security Interest Consent
Agreement, and (iii) none of the FPAS Note, the FPAS Security Agreements, the
FPAS Transfer Restriction Agreement and the Security Interest Consent Agreement
has been amended or supplemented in any respect. No consent of any third party
is required for the assignment by FTR of the FPAS Note or FTR’s rights under,
including the right to enforce, the FPAS Security Agreements, the FPAS Transfer
Restriction Agreement or the Security Interest Consent Agreement.

      4.4. Actions. There is no action, suit, investigation or proceeding,
governmental or otherwise, pending, or to the knowledge of FTR threatened,
against FTR specifically relating to the transactions under this Agreement, nor,
to the knowledge of FTR, is there any basis for such actions, suits
investigations or proceedings.

      4.5. Unregistered Interests. FTR (a) acknowledges that neither the TyC
Shares nor the AyN Call Right have been registered under the United States
Securities Act of

-5-



--------------------------------------------------------------------------------



 



1933, as amended, or under similar provisions of state law or the laws of any
applicable foreign jurisdiction, (b) represents and warrants that FTR is
acquiring such Interests for FTR’s own account, for investment, and without a
view to the distribution of such Interests, and (c) agrees not to sell, transfer
or otherwise dispose of, or to attempt to sell, transfer or otherwise dispose
of, all or any part of such Interests without registration under the Securities
Act of 1933, as amended, and any applicable state securities laws or similar
laws of any applicable foreign jurisdiction, unless such sale, transfer or other
disposition is exempt from such registration requirements.

      4.6. No Consent Required. FTR represents and warrants to LPA that (a) both
itself and all Persons directly or indirectly Controlling FTR are exempted from
notification to the Argentine Comisión Nacional de Defensa de la Competencia
pursuant to Section 10c) of Argentine Law 25,156 (the “Argentina Antitrust
Law”), and (b) no consent, approval, order or authorization of, or registration,
declaration or filing with, any Argentine governmental entity is required by any
Person under any Argentine law, statute, rule, regulation, ordinance or other
legal requirement (including the Argentine Antitrust Law) in connection with the
execution and delivery of this Agreement or for the transactions under this
Agreement to become effective.

ARTICLE 5
OTHER COVENANTS AND AGREEMENTS

      5.1. Commercially Reasonable Efforts. Subject to the terms and conditions
of this Agreement, each of the Parties shall use its commercially reasonable
efforts to do, or cause to be done, all actions and things necessary, proper, or
advisable under applicable law and regulations to make effective the
transactions under this Agreement. If at any time after the consummation of the
transactions contemplated by this Agreement, any further action is necessary to
comply with this Agreement, the Parties or their duly authorized representatives
shall take such action.

ARTICLE 6
DELIVERABLES UPON EXECUTION

      6.1. Time and Place. Signature pages to this Agreement are being delivered
by the Parties at the offices of Sherman & Howard L.L.C., 633 Seventeenth
Street, Denver, Colorado, upon prior or simultaneous completion of the actions
required by Section 6.2.

      6.2. Actions Occurring at or Prior to Signing.

      (a) LPA has delivered to FTR certificates evidencing the TyC Shares with
appropriate endorsements, an executed transfer notice under Section 215 of the
Argentina Corporations Act, and such other instruments or documents as may be
necessary or appropriate to properly transfer to FTR title to the TyC Shares and
the AyN Call Right, free and clear of all Liens (other than Liens arising under
the TyC Shareholders’ Agreement or the AyN Purchase Agreement);

      (b) FTR has delivered the Cash Consideration to LPA by wire transfer of
immediately available funds, in accordance with instructions provided by LPA to
FTR;

-6-



--------------------------------------------------------------------------------



 



      (c) FTR has delivered the FPAS Note with appropriate endorsements and such
other instruments or documents as may be necessary or appropriate to properly
transfer to LPA title to the Non-Cash Consideration, free and clear of all
Liens;

      (d) FTR, LPA and FPAS have executed and delivered the Assignment and
Acceptance;

      (e) LPA has executed and delivered to Laisus the Laisus Notice Letter;

      (f) Each of AyN, ACH, Sitkin, LPA and LMINT has executed and delivered the
Waiver and Release; and

      (g) Each of FTR, AyN, ACH and Sitkin has executed and delivered the
Instrumento de Adhesión.

ARTICLE 7
INDEMNIFICATION

      7.1. Indemnification by LPA. LPA hereby indemnifies and agrees to defend
and hold harmless FTR, its Affiliates, and each of their respective directors,
officers, employees and agents (each, an “FTR Indemnified Party”), from and
against any and all claims, liabilities, losses, costs and expenses, including
reasonable attorneys’ fees and expenses, known or unknown, contingent or
otherwise, arising at any time out of or relating to any material
misrepresentation or material breach of any warranty, covenant or agreement made
by LPA under this Agreement (collectively, “FTR Losses”).

      7.2. Indemnification by FTR. FTR hereby indemnifies and agrees to defend
and hold harmless LPA, its Affiliates and each of their respective directors,
officers, employees and agents (each, an “LPA Indemnified Party”), from and
against any and all claims, liabilities, losses, costs and expenses, including
reasonable attorneys’ fees and expenses, known or unknown, contingent or
otherwise, arising at any time (including any time prior to the date of this
Agreement) out of or relating to (a) any material misrepresentation or any
material breach of any warranty, covenant or agreement made by FTR under this
Agreement, (b) any claim by any third party made against TyC to which LPA or
LMINT is joined as a result of its having been an owner of TyC or the AyN Call
Right, or any claim for liabilities of TyC (including, without limitation, tax
liabilities of TyC) for which LPA or LMINT becomes obligated as of result of its
having been an owner of TyC or the AyN Call Right, or (c) the FTR Assumed
Obligations (collectively, “LPA Losses” and, together with FTR Losses,
“Losses”).

      7.3. Notice; Cooperation. Notwithstanding anything in this Agreement to
the contrary, the liability of a Party (the “Indemnifying Party”) that is
required to indemnify an LPA Indemnified Party or an FTR Indemnified Party
entitled to indemnification under this Agreement (the “Indemnified Party”)
against any Losses shall be limited to claims (“Claims”) with respect to which
the Indemnified Party shall have given written notice thereof to the
Indemnifying Party, whether or not any Losses have then actually been sustained
(“Claims Notice”). The Claims Notice shall state the basis of the Claim and
provide a statement or an estimate of the Losses incurred by the Indemnified
Party; provided, however, that no statement of Losses or estimate of

-7-



--------------------------------------------------------------------------------



 



Losses provided in such Claims Notice shall be conclusive and final. A Claims
Notice for a Claim described in this Section may be given at any time. Each
Party agrees that, upon receiving notice of any Claim which reasonably may be
expected to give rise to a claim for indemnification under this Agreement, such
Party promptly will provide a Claims Notice to each other Party of such Claim.
Each Party further agrees to make available to each other Party such information
as is, or as comes within, the possession of such Party that reasonably may be
expected to assist in the defense of such Claim and to cooperate with each other
Party in defending against such Claim.

      7.4. Procedure for Administering Third-Party Claims.

       (a) In the event that a Claim involves a claim by a third party against
the Indemnified Party (a “Third-Party Claim”), the Indemnifying Party shall
notify the Indemnified Party in writing within 15 days after receipt of the
Claims Notice whether it agrees to undertake the defense thereof. In the event
the Indemnified Party fails to timely provide a Claims Notice pursuant to the
terms of Section 7.3 hereof and such failure materially increases the
Indemnifying Party’s obligations or liabilities with respect to the underlying
Claim, then the Indemnified Party shall be conclusively deemed to have waived
its defense and indemnification rights with respect to such Claim to the extent,
and only to the extent, that such failure increased such obligations or
liabilities.

       (b) The following procedures shall apply to a Claim for defense and
indemnity by the Indemnified Party which is based upon a Third-Party Claim:

              (i) Promptly after receipt by the Indemnifying Party of the Claims
Notice, the Indemnifying Party shall: (A) acknowledge the Third-Party Claim for
which a defense and indemnity is sought by the Indemnified Party as a valid
Claim and shall forthwith defend or fully discharge such Third-Party Claim;
(B) notify the Indemnified Party of the Indemnifying Party’s election to defend
the Indemnified Party against such Third-Party Claim under a partial or complete
reservation of rights, which notice shall include a reasonably detailed
statement of the reasons for such reservation; or (C) notify the Indemnified
Party of its rejection of the Indemnified Party’s Claim for defense and
indemnity against such Third-Party Claim. A failure by the Indemnifying Party to
respond within a reasonable time period following the Claims Notice shall be
deemed acknowledgment by the Indemnifying Party of the right of the Indemnified
Party to be defended and indemnified without any reservation of rights and will
give rise to an immediate right in the Indemnified Party to payment of the Claim
in full by the Indemnifying Party.

              (ii) If the Indemnifying Party elects to assume the defense of a
Third-Party Claim pursuant to Section 7.4(b)(i)(A) or (B) above:

                     (A) except as otherwise provided in this
Section 7.4(b)(ii)(A) or in Section 7.4(b)(ii)(B) below, counsel for the defense
of the Indemnified Party assumed by the Indemnifying Party shall be selected by
the Indemnifying Party with the approval of the Indemnified Party, which
approval shall not be unreasonably withheld; provided, however, that, if the
Indemnifying Party has elected to defend under a reservation of rights, the
Indemnified Party may select counsel for the defense. The control of the defense
of the Indemnified Party

-8-



--------------------------------------------------------------------------------



 



shall be with the Indemnifying Party, and the Indemnified Party shall cooperate
with the Indemnifying Party in the conduct of its defense; provided, however,
that if the Indemnifying Party has elected to defend under a reservation of
rights, the Indemnified Party may control the defense, and the Indemnifying
Party shall cooperate with the Indemnified Party in the conduct of the latter’s
defense. All attorneys’ fees and legal costs reasonably incurred in the defense
of the Indemnified Party by the Indemnifying Party shall be borne, and promptly
paid, by the Indemnifying Party. If it is necessary for some action to be taken
or defense to be asserted in respect of the Third-Party Claim prior to
confirmation by the Indemnifying Party that it will assume such defense, the
Indemnified Party shall assume such defense with counsel selected by the
Indemnified Party for the limited purpose of contesting such Third-Party Claim
until the Indemnifying Party assumes such defense, and the Indemnifying Party
shall promptly pay all Litigation Costs (defined below) reasonably incurred by
the Indemnified Party in conducting its defense against the Third-Party Claim. A
failure by the Indemnifying Party to timely assume and conduct the defense of
the Indemnified Party against the Third-Party Claim shall be treated for all
purposes as a waiver by the Indemnifying Party of the right to deny the
Indemnifying Party’s claim for defense and indemnity against such Third-Party
Claim;

                     (B) notwithstanding the provisions of
Section 7.4(b)(ii)(A):

                            (I) the Indemnified Party may retain separate
co-counsel at its sole cost and expense, except that the Indemnifying Party will
be responsible for the fees and expenses of the co-separate counsel (not to
exceed the fees and expenses of one separate United States firm of attorneys
plus one separate Argentinean firm of attorneys for all Indemnified Parties)
(a) to the extent the Indemnified Party reasonably concludes based upon advice
of counsel that a conflict of interest other than a conflict of interest caused
solely by the right of indemnification contained in this Agreement exists
between the Indemnified Party and Indemnifying Party or (b) the named parties to
any such action (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party and such Indemnified Party has been advised by
counsel that there may be one or more legal defenses that are available to the
Indemnified Party that are not available to the Indemnifying Party or that are
available to the Indemnifying Party but the assertion of which would be adverse
to the interest of the Indemnified Party; and

                            (II) if the character of a Third-Party Claim is such
that it is covered by insurance policies maintained or previously maintained by
or for the benefit of the Indemnified Party and the insurer under such policies
is entitled to select counsel to defend the Indemnified Party against such
Third-Party Claim, then counsel selected by such insurer shall assume and
conduct the defense of the Indemnified Party against such Third-Party Claim. In
the event that such an insurance carrier assumes and conducts the defense of the
Indemnified Party against the Third-Party Claim, any Litigation Costs required
to be borne by the Indemnified Party under the applicable policy shall in turn
be borne by the Parties as if such Litigation Costs were the result of a defense
assumed and conducted by the Indemnifying Party absent the insurance coverage;
and

                     (C) the Indemnifying Party may settle or compromise any
Third-Party Claim defended by it without the consent of the Indemnified Party,
but only if such settlement or compromise involves only the payment of monetary
consideration by the

-9-



--------------------------------------------------------------------------------



 



Indemnifying Party or consideration or agreements given by the Indemnifying
Party of a non-monetary nature which have no adverse effect on the Indemnified
Party and does not involve any admission of liability, or stipulations of fact
which, in the reasonable belief of the Indemnified Party might have an adverse
effect on the Indemnified Party or which might materially prejudice it in
subsequent or other litigation. In the event of a settlement or compromise
pursuant to this Section 7.4(b)(ii)(C), the Indemnifying Party shall pay and
otherwise satisfy in full such settlement or compromise and shall pay all
Litigation Costs that the Indemnified Party incurs with respect thereto. If a
final judgment is rendered against the Indemnified Party in respect of a
Third-Party Claim, then the Indemnifying Party shall promptly satisfy such
judgment in full and shall pay the Litigation Costs that are assessed against
the Indemnified Party by the court.

                            (iii) If the Indemnifying Party fails, or refuses
pursuant to Section 7.4(b)(i)(C) above, to timely assume and conduct the defense
of a Third-Party Claim, the Indemnified Party shall have the right to assume and
conduct the defense of such Third-Party Claim with counsel selected by it; in
which event (A) the Indemnified Party shall have the right to control the
defense or settlement of such Third-Party Claim in a manner deemed advisable by
the Indemnified Party in its sole discretion, without the consent of the
Indemnifying Party, and (B) all of the Indemnified Party’s decisions with
respect thereto shall be deemed to be reasonable and binding against the
Indemnifying Party for all purposes under this Agreement. In the event the
Indemnified Party assumes and conducts the defense of a Third-Party Claim
pursuant to this Section 7.4(b)(iii), all Litigation Costs paid or incurred by
the Indemnified Party in connection with defending such Third-Party Claim shall
be paid exclusively by the Indemnifying Party directly as and when payment of
such Litigation Costs is due, and all costs and expenses of a settlement or
compromise of such Third-Party Claim or upon rendition of a final judgment with
respect thereto shall be paid exclusively by the Indemnifying Party, and

                            (iv) As used herein, the term “Litigation Costs”
shall mean all reasonable actual legal costs and attorneys’ fees paid or
incurred by the Indemnified Party in defending against a Third-Party Claim,
including, without limitation, all reasonable actual attorneys’ fees and legal
costs payable to counsel for the defense of the Third-Party Claims, as well as
all reasonable legal costs and attorneys’ fees which are assessed by the court
against the Indemnified Party or which the court determines that the Indemnified
Party is contractually required to pay the other party and all reasonable legal
costs and attorneys’ fees paid or incurred by the Indemnified Party in enforcing
its right to indemnification under this Article 7, including, without
limitation, fees and costs for discovery, trial preparation, trial and appeal,
fees and costs of expert witnesses, travel expense of witnesses, premiums for
bonds required to obtain injunctive relief and specific performance, premiums
for appeal and supersedeas bonds, other costs of appeal and other costs of
court. The defense against, or the contesting of, the Third-Party Claim may
include, without limitation, the bringing and prosecution of (A) suits for
declaratory judgment regarding the disputed matters, (B) suits for injunctive
relief, (C) counterclaims, cross-claims and third-party claims, (D) interpleader
or impleader actions, or (E) any other form of claim, action or defense which is
advisable and proper to defend against or contest such Third-Party Claim or
should or must be asserted in connection therewith.

      7.5. Non-Exclusive Remedy; Inconsistencies. The defense and
indemnification rights and remedies granted under this Agreement to the
Indemnified Party shall be deemed to be cumulative with, and not exclusive of,
any and all other rights and remedies for

-10-



--------------------------------------------------------------------------------



 



any breach of any representation, warranty, covenant or agreement in this
Agreement or any other agreement contemplated by this Agreement by any
Indemnifying Party which are available to an Indemnified Party and to which it
would otherwise be entitled for such breach under any applicable law, statute,
rule, regulation or ordinance.

ARTICLE 8
AGREED FAIR MARKET VALUE

      LPA and FTR agree that, for purposes of this Agreement, the aggregate fair
market value of the TyC Shares and the AyN Call Right is US $20,939,594, with
such aggregate fair market value being allocated as follows: (i) an amount equal
to US $700,000 the AyN Call Right; and (ii) the residual amount to the TyC
Shares.

ARTICLE 9
EXPENSES

      Each Party agrees to bear all expenses of any character incurred by such
Party, including all attorneys’ fees and expenses, in connection with this
Agreement or the transactions contemplated hereby.

ARTICLE 10
MISCELLANEOUS

      10.1. Amendments. This Agreement may be amended, supplemented, and
terminated only by a written instrument duly executed by each Party.

      10.2. Headings. The headings in this Agreement are for convenience of
reference only and shall not affect its interpretation.

      10.3. Gender; Number; Terms. Words of gender may be read as masculine,
feminine, or neuter, as required by context. Words of number may be read as
singular or plural, as required by context. The word “include” and derivatives
of that word are used in this agreement in an illustrative sense rather than a
limiting sense. The word “or” is not exclusive.

      10.4. Severability. If any provision of this Agreement is held illegal,
invalid, or unenforceable, such illegality, invalidity, or unenforceability will
not affect any other provision hereof. This Agreement shall, in such
circumstances, be deemed modified to the extent necessary to render enforceable
the provisions hereof.

      10.5. Notices. All notices, requests, demands or other communications that
are required or may be given pursuant to the terms of this Agreement shall be in
writing and shall be deemed to have been duly given: (i) on the date of delivery
if personally delivered by hand, (ii) on the third day after such notice is
deposited in the United States mail, if mailed by registered or certified mail,
postage prepaid, return receipt requested, (iii) on the day after such notice is
sent by a nationally recognized overnight express courier, or (iv) by facsimile
upon written confirmation (other than the automatic confirmation that is
received from the recipient’s facsimile machine) of receipt by the recipient of
such notice:

-11-



--------------------------------------------------------------------------------



 



      To LPA:

Liberty Programming Argentina, LLC
12300 Liberty Boulevard
Englewood, CO 80112
Attn: Elizabeth M. Markowski, Esq.
Facsimile: 720-875-5858

With a copy to:

Sherman & Howard L.L.C.
633 17th Street, Suite 3000
Denver, CO 80202
Attn: Peggy Knight, Esq.
Facsimile: 303-298-0940

      To FTR:

FTR Investment Corp.
c/o Gutierrez & Associates
Courvoisier Centre II
601 Brickell Key Drive, Suite 2001
Miami, Florida 33131-2651
Attn: Mr. Facundo Santucci
Facsimile: 305-577-8690

With a copy to:

Hope, Duggan & Silva
Abogados
Carlos M. Della Paolera 265, Piso 21
C1001ADA Buenos Aires, Argentina
Attn: Dr. Roberto E. Silva
Facsimile: 5411 4891-1001

Notice of any change in any such address and/or facsimile number shall also be
given in the manner set forth above; provided, however, that any such notice
shall become effective only upon actual receipt by the Party to whom such notice
is directed. Whenever the giving of notice is required, the giving of such
notice may be waived by the Party entitled to receive such notice.

      10.6. Waiver. The failure of any Party to insist upon strict performance
of any of the terms or conditions of this Agreement will not constitute a waiver
of any of its rights hereunder.

      10.7. Assignment. No Party may assign any of its rights or delegate any of
its obligations hereunder without the prior written consent of the other Party.

-12-



--------------------------------------------------------------------------------



 



      10.8. Successors and Assigns. This Agreement binds, inures to the benefit
of, and is enforceable by the successors and assigns of the Parties.

      10.9. Governing Law.

      (a) This Agreement shall be construed and enforced in accordance with the
law of the State of New York, without regard to its conflicts of laws rules.

      (b) Each of the Parties agrees that any action or proceeding commenced to
enforce any right under this Agreement, or that is in any way related to this
Agreement, shall be commenced only in the courts of the State of New York
located in New York County, or of the U.S. District Court for the Southern
District of New York (collectively, the “New York Courts”). Each of the Parties
irrevocably submits to the jurisdiction of those courts and waives, to the
fullest extent permitted by law, the right to commence any such action in any
other court or venue and any objection which it may now or hereafter have to
laying of the venue of any such suit, action or proceeding brought in any such
courts and any claim that any such suit, action or proceeding brought in such
courts has been brought in an inconvenient forum, and further agrees that a
final judgment in any such suit, action or proceeding brought in such court
shall be conclusive and binding upon such Party.

      (c) Each Party that is not an entity organized under the laws of a state
of the United States hereby irrevocably appoints the Corporation Service
Company, having offices on the date hereof at 1133 Avenue of the Americas,
Suite 3100, New York, New York 10036 (the “Process Agent”), as its authorized
agent to accept and acknowledge on its behalf service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
above in any New York Court. Such designation and appointment shall be
irrevocable. Each such Party agrees that it shall take any and all reasonable
action, including the execution and filing of any and all documents, that may be
necessary to maintain the foregoing designations and appointments in full force
and effect and to cause the Process Agent to continue to act in such capacity.
If the Process Agent shall desire to cease so to act, each such Party agrees
that prior to the Process Agent ceasing so to act it shall irrevocably designate
and appoint without delay another such agent in such jurisdiction satisfactory
to each other Party and, shall promptly deliver to them evidence in writing of
such other agent’s acceptance of such appointment in form and substance
reasonably acceptable to each other Party.

      (d) Each Party that is not an entity organized under the laws of a state
of the United States consents to process being served in any suit, action or
proceeding of the nature referred to in Section 10.9(b) by serving a copy
thereof upon the Process Agent. If said service upon the Process Agent shall not
be possible or shall otherwise be impractical after reasonable efforts to effect
the same, each such Party consents to process being served in any suit, action
or proceeding of the nature referred to in Section 10.9(b) by the mailing of a
copy thereof by airmail, postage prepaid, to the respective address of each such
Party specified in or pursuant to Section 10.5. Each such Party irrevocably
waives, to the fullest extent permitted by law, all claim or error by reason of
any such service and agrees that such service (i) shall be deemed in every
respect effective service of process upon them in any suit, action or proceeding
and (ii) shall to the fullest extent permitted by law, be taken and held to be
valid personal service upon and personal delivery to them.

-13-



--------------------------------------------------------------------------------



 



      (e) To the extent any Party has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid or execution, or
otherwise) with respect to itself or its property, such Party herby irrevocably
waives such immunity in respect of its obligations under this Agreement to the
extent permitted by applicable law.

      10.10. Cooperation; Further Assurances. Each Party shall cooperate and
deliver such instruments and take such actions, without any additional material
cost to such Party, as may be reasonably requested by the other Party in order
to carry out the provisions and purposes of this Agreement and the transactions
contemplated hereby.

      10.11. Publicity. No Party will issue any press release or public
statement with respect to the transactions contemplated by this Agreement,
without the prior written consent of the other Party (such consent not to be
unreasonably conditioned, withheld or delayed), except as may be required by
applicable law, court process or by obligations pursuant to any agreement with,
or rules of, any securities exchange or quotation system on which securities of
the disclosing Party are listed or quoted. In the event that any Party shall be
required to cause such a public announcement to be made pursuant to any
applicable law, court process or by obligations pursuant to any agreement with,
or rules of, any securities exchange or quotation system on which securities of
the disclosing Party are listed or quoted, such Party shall use reasonable
efforts to provide the other Party prompt notice prior to such announcement.

      10.12. Survival. The representations and warranties contained in this
Agreement shall survive the effectiveness of the transactions under this
Agreement. The covenants and agreements of the Parties contained in this
Agreement to be performed in whole or in part after the effectiveness of the
transactions under this Agreement shall survive such effectiveness and shall
continue in full force and effect in accordance with their terms.

      10.13. No Benefit to Others. The representations, warranties, covenants
and agreements contained in this Agreement are for the sole benefit of the
Parties and their successors and permitted assigns, and they shall not be
construed as conferring and are not intended to confer any rights on any other
Persons, except as provided in Article 7 with respect to Indemnified Parties.

      10.14. Counterparts. This Agreement may be executed in any number of
counterparts and any Party may execute any such counterpart, each of which when
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument.
The execution of this Agreement by any Party will not become effective until
counterparts hereof have been executed by all the Parties. It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.

-14-



--------------------------------------------------------------------------------



 



      10.15. Knowledge. Whenever there is a reference to this Agreement to a
Party having knowledge of an event or condition, such Party shall be deemed to
have knowledge of such event or condition only if any officer or senior
management official of such Party has actual knowledge of the facts and
circumstances of such event or condition, without any duty of inquiry.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-15-



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the Parties have executed this Agreement on the date
first above written.

            LIBERTY PROGRAMMING ARGENTINA, LLC
      By:   /s/ David J. Leonard         David J. Leonard        Senior Vice
President        FTR INVESTMENTS CORP.
      By:   /s/ J. Facundo Santucci       Name:   J. Facundo Santucci     
Title:   Attorney-in-Fact     

 



--------------------------------------------------------------------------------



 



List of Schedules and Exhibits
to Purchase Agreement

     
Schedules
   
 
   
Schedule 1.1(n)
  FPAS Security Agreements
 
   
Exhibits
   
 
   
Exhibit A
  Form of Assignment and Acceptance
 
   
Exhibit B
  Form of Instrumento de Adhesión
 
   
Exhibit C
  Form of Laisus Notice Letter
 
   
Exhibit D
  Form of Waiver and Release

 



--------------------------------------------------------------------------------



 



Schedule 1.1(n)

FPAS Security Agreements

1. Pledge and Security Agreement dated as of April 28, 2005 between Payee and
Fox Sports Latin America Ltd.

2. Pledge and Security Agreement dated as of April 28, 2005 between Payee and
Fox Sports Latin America S.A.

3. Pledge and Security Agreement dated as of April 28, 2005 between Payee and
Distribuidora y Productora de Televisión Fox Sports Chile Ltda.

 